Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claims 1 and 10 of “in a third display area of the gaming display, displaying a second rolling meter showing a rolling subset of persistent game round status indicators, the rolling subset showing a game feature status for a number of future game rounds equal to the number of status indicators in the rolling subset, with each status indicator associated with a single specified one of future game rounds,” in combination with the remainder of the limitations of the claims is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Watkins et al. as modified by Comeau represents the closest prior art in the examiner opinion. However although Watkins teaches multiple display areas showing accumulated awards and information about future games, it does not teach a rolling meter with a rolling subset of round status indicators. Comeau teaches a game which has a rolling meter which displays status indicators for future rounds. However, examiner agrees with applicant’s arguments in page 7 and 8 of the reply filed 12/08/2020 that Comeau does not teach the specific relationship between the round status indicators and the future game rounds recited by the amended claims. In the examiner’s opinion it would not have been obvious to further modify Watkins et al. as modified by Comeau to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715    

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715